DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-27 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (hereinafter “Park”) (U.S. Pub. No. 2019/0181491A1, cited by Applicant).
Regarding claims 1-7 and 18-24, Park teaches an electrochemical cell including a first electrode, a second electrode, a separator between the first electrode and the second electrodes, and an electrolyte in contact with the first electrode, the second electrode and the separator (see paragraph 20).  The first electrode may be a silicon-dominant electrode comprising up to about 99% by weight of silicon (see paragraph 25).
In forming the electrochemical, a formation charge current may be applied to the cell at about 4 C (see paragraph 27).  The formation charge current may be applied for 3 to 60 minutes (see paragraph 28).  The charge step may be followed by a discharge step, with a rest step preceding the charge step but no rest step provided between the charge step and the discharge (see paragraph 63).  
Regarding claims 8-13, Park teaches that the formation charge current can be provided to about 30% of the total capacity of the cell (see paragraph 29).
Regarding claim 14, Park teaches that the formation charge current can be provided to the electrochemical cell with substantially no lithium plating (see paragraph 28).
Regarding claim 15, Park teaches that the formation charge current can be substantially constant (see paragraph 27).
Regarding claim 16, Park teaches that the formation charge current can be provided at a substantially constant charge voltage from about 3V to about 6V (see paragraph 31).
Regarding claim 17, Park teaches that the silicon-dominant electrode can be used as an anode (see paragraph 26).
Regarding claim 25, Park teaches that the first electrode may comprise a carbon-silicon composite material (see paragraph 33).
Regarding claim 26, Park teaches that the carbon material included in the carbon-silicon composite material may provide a self-supporting structure that holds the composite material together (see paragraph 52).
Regarding claim 27, Park teaches that a current collector may be preferred in some applications, for example, where current about a certain threshold or additional mechanical support may be desired (see paragraph 54).
Regarding claim 29, Park teaches that the silicon-dominant electrode can also include additives such as conductive material and/or graphite active material (see paragraph 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 1-27 and 29 above.
Regarding claim 28, Park teaches lithium nickel cobalt aluminum oxide as a cathode material, but is silent as to lithium nickel cobalt manganese oxide.  Lithium nickel cobalt manganese oxide, however, is well known and widely used in the art, evidenced in part by the industry-recognized abbreviation ‘NCM’, which is recited in the present claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. No. 2018/0309159A1 to Hori teaches an initial charging process of a battery assembly including a constant current and constant current charging until SOC becomes 60% to 100% followed by a discharging treatment (see paragraph 35).  After the charging and discharging cycle is performed, the battery is rested to perform an aging treatment (see paragraph 36).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727